Mr. Justice Bailey
delivered the opinion of the court:
The action was brought by the defendant in error against the State Engineer and other water officials, in which plaintiffs in error, direct irrigators in Water District No. 64 of Division No. 1, were afterward made defendants. The complaint is the same as that in cause No. 7582, Charles W. Comstock, State Engineer et al., plaintiffs in error, v. The Larimer and Weld Reservoir Company, defendant in error, 145 Pac. 700 decided at the present term of this court. A general and special demurrer by plaintiffs in error to the complaint was overruled. They elected to stand upon the demurrer, and a decree, as prayed, was rendered by the court against them with costs, and they bring the case here for review. The complaint in the case cited was held obnoxious to a like attack, and the reasons there given are controlling here. Therefore, upon the authority of that decision. *186the judgment is reversed and the cause remanded with directions to dismiss the complaint.

Reversed and remanded.

Decision en banc.
Mr. Justice Garrigues dissents.
Mr. Justice Hill not participating.